ALLOWABILITY NOTICENotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	Authorization for this examiner’s amendment was given in an interview with Evan Clark (Reg. # 64,836) on 7/27/2022.
The application has been amended as follows:	Claim 1 has been amended as follows:	A conformal wearable battery with at least one redundant trace fuse circuit, comprising: 	a plurality of battery cells arranged in a grid-like pattern, wherein each battery cell of the plurality of battery cells comprises a positive terminal and a negative terminal to provide electricity through a transfer of electrons between the positive terminal and the negative terminal;	a housing with an interior cavity that receives the plurality of battery cells; 	a printed circuit board, comprising:		a first electrical connection pad coupled to the positive terminal of a first battery cell of the plurality of battery cells; 		a positive conductive region receiving electrical energy via the positive terminals of one or more second battery cells of the plurality of battery cells;		a first redundant trace fuse circuit of the at least one redundant trace fuse circuit comprising:			a first fusible link electrically connecting the first electrical connection pad to the positive conductive region, wherein the first fusible link is integral to the printed circuit board such that the first fusible link is irreparable once blown; and 			a second fusible link that is selectively enabled to electrically connect the first electrical connection pad to the positive conductive region; 		a plurality of physical connection sections disposed in a grid like pattern, wherein each of the plurality of battery cells is physically affixed to the printed circuit board at a corresponding physical connection section of the plurality of physical connection sections; 		a plurality of flexible regions distributed between the physical connection sections disposed in the grid like pattern, wherein the plurality of flexible regions allows the conformal wearable battery to flex in response to an applied force; 		a plurality of first cut-outs disposed along a bend axis, wherein the bend axis is disposed between two of the plurality of physical connection sections, wherein a longer edge of each first cut-out of the plurality of first cut-outs is disposed parallel to the bend axis; and		a plurality of second cut-outs disposed in pairs along a flex line perpendicular to the bend axis, wherein each pair of the plurality of second cut-outs facilitate an electrical connection, to the printed circuit board, of an associated battery cell of the plurality of battery cells.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: reasons for allowance have been presented in the previous Ex Parte Quayle Office action.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday, Thursday, 900am-600pm EST.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-bases collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zhengfu J Feng/Examiner, Art Unit 2835July 27, 2022 


/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835